DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted February 28, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 and 13-21 are currently pending.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Brent Capehart on March 8, 2022.

3.	The application has been amended as follows: 

1. (CURRENTLY AMENDED) A method in a wireless device for transmitting data on sidelink carriers, the method comprising:
[[-]] determining a Congestion Busy Ratio (CBR) of a sidelink carrier; and
[[-]] in response to determining that the CBR is below a first threshold, selecting the sidelink carrier for data transmission and starting transmitting data on the selected sidelink carrier;
[[-]] in response to determining that the CBR is below a second threshold, keeping transmitting on the selected sidelink carrier, 
wherein selecting the sidelink carrier comprises adding the sidelink carrier to a number of currently used carriers by the wireless device, and
wherein the first threshold is distinct from the second threshold.


[[-]] determining a Congestion Busy Ratio (CBR) of a sidelink carrier; and
[[-]] in response to determining that the CBR is below a first threshold, selecting the sidelink carrier for data transmission and starting transmitting data on the selected sidelink carrier;
[[-]] in response to determining that the CBR is below a second threshold, keeping transmitting on the selected sidelink carrier, 
wherein selecting the sidelink carrier comprises adding the sidelink carrier to a number of currently used carriers by the wireless device, and
wherein the first threshold is distinct from the second threshold.


Allowable Subject Matter
4.	Claims 1-9 and 13-21 are allowed.
5.	The following is an Examiner’s statement of reasons for allowance: Applicant has incorporated subject matter previously indicated as allowable, in conjunction with the other claimed limitations, into the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476